Case 1:18-cr-00834-PAE Document 555-1 Filed 10/02/20 Page 1 of 3




                      EXHIBIT A
                  Case 1:18-cr-00834-PAE Document 555-1 Filed 10/02/20 Page 2 of 3




Your Honor


I Kintea McKenzie am writing this letter in regards to my sentencing and background. Hon Judge Engelmayerl have
thought a lot about this situation. I'm willing to take full responsibility for my actions. That was a extremely foolish
choice I made.

I allowed myself to look up to and listen to someone with more success and fame. That was not the right thing to do. I
regret it and it won't happen again. I thought he was a good friend. I was excited that he named a song after me. I
didn't realize there were guns in the video until watching it. I Immediately let him know I don't attend videos with
guns.l have kids that are inspired by me. After that I avoided being in any video where some one is waving a gun. I
avoided the people in the video waving guns. I didn't spend any time with him nor the people he had around apart
from the videos.

None of that excuses what I did and the part I played. Right away I realized whatl did was wrong and seriously
dangerous. It was a chance somebody could’ve got hurt or killed and this could've cost me my life in prison.l
immediately regretted whatl did but did not know what to do.

Being held in prison I had the chance to stop my life for a moment and see things I don't want to be apart of for the
rest of my life. I also had long talks with older men that's been serving life sentence since their teens. I thought about
my father that's been in and out ofjail my whole life and howl couldn't look up him.| said to myselfl don't wanna be
like this man or my father. This situation hurt me.l haven’t seen my grandmother who raised me in a long time. She
had surgery in both her eyes. I don’t wanna be away from my family any longer.

I know it made no sense for me to do what Tekashi asked when I had been working in anti-violence. The violence and
shootings in Brownsville were real. People were getting killed.l was so glad to be able to stop it. I was known in the
neighborhood because of my music. Kids and teens talk to me and listen to me. There was a long time feud between
two projects in the neighborhood, more than ten years that was causing shootings. When I was on bail we talked
about how violence didn’t solve anything . While I was working with Brownsville In, Violence Out, there were no
shootings for four months.

Before I was arrested I reached out to at risk youth. I went to over 30 elementary and junior high school from Brooklyn
to Queens in order to encourage kids to stay in school.| reached out to these schools by posting a video asking the
kids, who wants me to come up to their school? I went to the first schools that replied through the week. when I
arrived to these schools nobody knewl was coming.| walked in and told the security guard my name and why I'm
there. I asked if i can speak to the principal. While I was talking to the principal or a staff person kids would recognize
me and get excited. That touches me all the time. In every school I went to they let me talk to the kids about my
background and howl never let anything stop me from getting my education. That gave the kids a chance to feel
special. And see someone that they are inspired by sitting in class with them and talking to them and helping them
with their work. At each school I also performed. The school staff will let me perform in the cafeteria or in the gym or
even the auditorium. Doing this bought me great joy to try to make a difference in kids' lives.

  I will never make such bad decisions again. If you give me a chance I will continue to encourage youth to stay in school
 and out of trouble. I plan to finish pursuing my music career and continue working with Brownsville ln, Violence Out.
 While doing that I’m going to also utilize the things I learned by starting my own program called Start Now Not Later
 meaning start making a change, don't wait until it's to late. fwant to continue reaching out to kids ages eleven to
                Case 1:18-cr-00834-PAE Document 555-1 Filed 10/02/20 Page 3 of 3

twenty. To talk to them about making changes in their life that can help they future . I grew up rough,seeing deaths and
violence in the neighborhood. And now I have been to jail. l want to help save kids from killing, dying or going to jail.

I have learn very important lessons from my conduct in the case. I should not look up to someone just because of their
success and fame . I should never allow someone to influence me the way I was by Tekashi. I could of cost someone
their life. I want to say I'm so sorry to the people who could have been hurt. I'm sorry to have done this to myself and
to my family. I am also sorry that I let down the kids that look up to me . I made a foolish choice I won‘t make again.
